      Case 1:17-cr-00556-ER Document 20 Filed 08/21/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                        -x

UNITED STATES OF AMERICA                           PROTECTIVE
                                                   ORDER
     - v. -
                                                   17 Cr. 556    (ER)
GILBERT ARMENTA,

                       Defendant.

                                        -x

     WHEREAS,    the United States of America seeks to provide to

the defendant,    in unredacted form,    certain materials that

contain confidential information; and

     WHEREAS,    the Government is willing, under the conditions

set forth below,    to produce such materials ;

     IT IS HEREBY agreed, by and between the United States of

America , Audrey Strauss, Acting United States Attorney , by

Christopher J. DiMase and Nicholas Folly, Assistant United

States Attorneys, and defendant Gilbert Armenta, by and through

his attorneys, Marc Weinstein, Esq. and Dina Hoffer, Esq ., that :

     1.   The Government will designate and identify as

"Confidential" any material containing confidential information

("Confidential Material").     The Government may also designate

certain material for review only by the defendant ' s counsel ,

i . e ., on an "attorneys' eyes only" basis    ("AEO Material " ) .

     2.   Confidential Material disclosed to the defendant or to

his counsel during the course of proceedings in this action :
      Case 1:17-cr-00556-ER Document 20 Filed 08/21/20 Page 2 of 4




            (a)   Shall be used by the defendant and his counsel

only for purposes of the defense of this action ;

            (b)   Shall be maintained in a safe and secure manner

solely by the defendant ' s counsel ; shall not be possessed by the

defendant, except in the presence of the defendant ' s counsel ;     1


and shall not be disclosed in any form by the defendant or his

counsel except as set forth in paragraph 2(c) below ;

            (c)   May be disclosed by the defendant or his counsel

only to the following persons     (hereinafter "Designated

Persons")

                  (i)   investigative, secretarial , clerical, and

paralegal student personnel employed full-time or part - time by

the defendant ' s counsel ;

                  (ii) independent expert witnesses , investigators ,

advisors, or litigation support seryice providers retained by

the defendant ' s counsel in connection with this action ;

                  (iii) such other persons as hereafter may be

authorized by the Court upon motion by the defendant ; and

            (d)   Shall be returned to the Government following the



1  In light of the ongoing COVID-19 pandemic , this Order
contemplates the sharing of materials by defense counsel with
the defendant through the use of videoconferencing software
and/or other secure electronic means, so long as appropriate
safeguards are in place to ensure that the defendant cannot and
does not record or otherwise copy the materials and thereby take
the materials into his own possession in vio l ation of this
Order .



                                    2
      Case 1:17-cr-00556-ER Document 20 Filed 08/21/20 Page 3 of 4




conc lu sion of the trial of the above-referenced action , or upon

the defendant ' s sentencing and the exhaustion of any and all

appellate and col l ateral remedies, as the case may be , and any

and all copies made of said Confidential Material shall be

shredded , erased , and/or destroyed , as the case may be.

     3.   The defendant and his counsel shall provide a copy of

this Order to Designated Persons to whom they disclose

Confidential Material pursuant to paragraph 2(c) .      Prior to

disclosure of Confidential Material to Designated Persons ,

pursuant to paragraph 2(c) , any such Designated Person shall

agree to be subject to the terms of this Order by signing a copy

hereof and providing said copy to defendant ' s counsel , who shall

retain it during the course of the proceed in g .

     4.   The provisions of this Order shall not be construed as

preventing the disclosure of any Confidential Mater i al in any

motion , hearing , trial , or sentencing proceeding held in

connection with the above -referenced action or to any District

Judge or Magistrate Judge of this Court , or any appellate court ,

for purposes of the above - referenced action .

     5.    With respect to Confidential Material , any filings

with any court sha ll be governed by Rule 49.1 of the Federal

Rules of criminal Procedure .

     6.    AEO Material shall be prominently marked " Attorneys '

Eyes Only ."   AEO Material shall not be disclosed in any form ,




                                   3
         Case 1:17-cr-00556-ER Document 20 Filed 08/21/20 Page 4 of 4




including but not limited to orally disclosing such information,

to defendant Gilbert Armenta or to anyone else beyond defense

counsel.     If counsel for the defendant determines that the AEO

Material is material and relevant to the defense of their client

and requires counsel to share the information subject to this

protective order with their client, counsel for the defendant

reserve the right, on notice to the Government, to seek

permission from the Court to do so.


Dated:       New York, New York
             August 21    2020

AGREED BY:

                         AUDREY STRAUSS
                         Acting United States Attorney for the
                         Southern District o{ New York

                   By:       ~            i   f L-~"'
                         Christopher g. - DiMase / Nicholas Folly
                         Assistant United States Attorneys

                   ATTORNEYS FOR DEFENDANT GILBERT ARMENTA:

                         tltJJU.., vJ~ /
                         Marc Weinstein, Esq.
                                                        D ¥2-\t


                         ~ftni¥.'
                         2~~
                   SO ORDERED:


                         HONORABLE EDGARDO RAMOS
                         UNITED STATES DISTRICT JUDGE




                                      4
